DETAILED ACTION
This office action is responsive to application 16/919,235 filed on July 2, 2020.  Claims 1-21 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on July 2, 2020 was received and has been considered by the Examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  
	“determination unit” in claims 4-6
	“fourth acquisition unit” in claims 11-17
	“shift shake detection unit” in claims 11-17
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Claim limitations are interpreted under 35 USC 112(f) as follows:
The “determination unit” in claims 4-6 corresponds to the moving object determination unit (1207, figure 5), which is part of the lens system control unit (15).  As detailed in paragraph 0030 of US 2021/0006721, the lens control unit (15) “controls the entire lens unit 2 by executing a program stored in the memory 25”.  However, this structure only amounts to a general purpose computer, and to disclose only a general purpose computer as a structure designed to perform a function amounts to pure functional claiming.  See Aristocrat Techs. Australia Ply Ltd. v. Int'l Game Tech., 521 F.3d 1328, 1336-37 (Fed. Cir. 2008).  In this instance, the structure corresponding to the 35 USC 112(f) claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification.  See Finisar Corp. V. DirecTV Group, Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int'l Game Tech., 184 F.3d 1339, 1349 (Fed. Cir. 1999).  See MPEP 2181(II)(B).  The Examiner has been unable to locate an 
The “fourth acquisition unit” in claims 11-17 corresponds to the lens system control unit (15).  As detailed in paragraph 0030 of US 2021/0006721, the lens control unit (15) “controls the entire lens unit 2 by executing a program stored in the memory 25”.  However, this structure only amounts to a general purpose computer, and to disclose only a general purpose computer as a structure designed to perform a function amounts to pure functional claiming.  See Aristocrat Techs. Australia Ply Ltd. v. Int'l Game Tech., 521 F.3d 1328, 1336-37 (Fed. Cir. 2008).  In this instance, the structure corresponding to the 35 USC 112(f) claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification.  See Finisar Corp. V. DirecTV Group, Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int'l Game Tech., 184 F.3d 1339, 1349 (Fed. Cir. 1999).  See MPEP 2181(II)(B).  The Examiner has been unable to locate an algorithm in the original disclosure which performs the claimed functions of the “fourth acquisition unit” limitations.  As such, the Examiner is unable to determine a specific structure for the “fourth acquisition unit”.
The “shift shake detection unit” in claims 4-6 corresponds to the shift blur calculation unit (23, figure 1B), which is configured of the components shown in the block diagram of figure 8 (see paragraph 0122 of US 2021/0006721).  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites, at line 9 thereof, a “second shake detection sensor”.  However, claim 1 does not previously recite a first shake detection sensor.  As such, it is unclear if there are two shake detection sensors.  Therefore, claim 1 is deemed indefinite by the Examiner.

Claims 2-19 are indefinite as depending from claim 1 and not remedying the deficiencies of claim 1.

Claim 4 recites a “determination unit”, which invokes 35 USC 112(f) as discussed above.  However, the Examiner has been unable to determine a specific structure for the “determination unit”, as also detailed above.  As such, it is unclear what the “determination unit” corresponds to.  Therefore, claim 4 is deemed indefinite by the Examiner.



Claim 8 recites “the determination unit”.  However, no “determination unit” is previously recited in claim 8 or in parent claims 1 and 7.  As such, it is unclear what this recitation is referring to.  Therefore, claim 8 is deemed indefinite by the Examiner.

Claim 11 recites a “fourth acquisition unit”, which invokes 35 USC 112(f) as discussed above.  However, the Examiner has been unable to determine a specific structure for the “fourth acquisition unit”, as also detailed above.  As such, it is unclear what the “fourth acquisition unit” corresponds to.  Therefore, claim 11 is deemed indefinite by the Examiner.
Additionally, although claim 11 recites a “fourth acquisition unit”, there is no “third acquisition unit” recited in claim 11 or the parent claim 1.  Therefore, it is unclear whether four acquisition units are required.  Claim 11 is indefinite for this additional reason.
Furthermore, claim 11 recites “the fourth acquiring unit” at the last line thereof.  However, no “fourth acquiring unit” is previously recited in claim 11 or the parent claim 1.  As such, it is unclear what this recitation is referring to.  Claim 11 is indefinite for this additional reason.

Claims 12-17 are indefinite as depending from claim 11 and not remedying the deficiencies of claim 11.

Due to the indefinite nature of claims 4-6 and 11-17, and particularly due to the Examiner being unable to determine algorithms for the determination unit and fourth acquisition unit, the Examiner is unable to determine whether a prior art rejection of these claims is appropriate at this time.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 8, 10 and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kajimura (US 2016/0316146).

	Consider claim 1, Kajimura teaches:

	a first acquisition unit configured to acquire a first shake detection result from a first shake detection unit (motion vector detector, 14, see figure 7A) configured to detect a shake amount of an image capturing apparatus based on a motion vector acquired from a plurality of image signals output from an image sensor (image sensor, 11) configured to photoelectrically convert an object image (see paragraphs 0026 and 0028); 
	a second acquisition unit configured to acquire a second shake detection result from a second shake detection sensor (gyro, 26, see figure 7A) configured to detect a rotational angular velocity of the image capturing apparatus (see paragraph 0030); and 
	an estimation unit configured (e.g. comprised of the gain corrector, 65 and the difference extractor, 72) to estimate an amount of offset included in the second shake detection result, based on the first shake detection result and the second shake detection result (“The difference extractor 72 calculates, before the still image exposure, the difference between the gyro shake detection signal from the gain corrector 65 and the motion vector detection signal from the motion vector detector 14 to extract the drift component (error component).”  Paragraph 0086), wherein 
	the estimation unit (65, 72) is configured to set degree of change of estimation value by updating the offset amount based on a difference between the second shake detection result and the first shake detection result (The estimation unit (65, 72) sets a degree of change of estimation value by updating the offset amount according to the 

	Consider claim 2, and as applied to claim 1 above, Kajimura further teaches that the estimation unit (65, 72) is configured to output the offset amount to a third acquisition unit configured to acquire, based on an output of the second acquisition unit, an amount of stabilization of image blur used when stabilizing an image blur caused by a shake of the image capturing apparatus, by changing relative positions of the object image and the image sensor (e.g. to output the offset amount to the frequency analyzer, 73, see figure 7A, paragraph 0086).
	The Examiner notes that claim 2 does not require that the image blur information acquisition apparatus comprises a third acquisition unit configured to acquire, based on an output of the second acquisition unit, an amount of stabilization of image blur used when stabilizing an image blur caused by a shake of the image capturing apparatus, by changing relative positions of the object image and the image sensor.

	Consider claim 7, and as applied to claim 1 above, Kajimura further teaches that the estimation unit is configured to change an update rule of the estimation value of the offset amount, based on the difference between the second shake detection result and the first shake detection result (e.g. to change a cutoff frequency update rule, paragraphs 0088-0090).



	Consider claim 10, and as applied to claim 1 above, Kajimura further teaches a position acquisition sensor (position detector, 27, figure 7A) configured to acquire a position of an image stabilization member (shift lens, 24) configured to stabilize image blur caused by a shake of the image capturing apparatus by changing relative positions of the object image and the image sensor (see paragraph 0054).
	Claim 10 further recites that the first shake detection unit is configured to detect a shake amount of the image capturing apparatus based on the motion vector and a position signal acquired by the position acquisition sensor.  However, the claimed image blur information acquisition apparatus is not recited as comprising the first shake detection unit, only receiving a shake detection result from a first shake detection unit (see claim 1).  As such, this additional claim recitation does not further limit the image blur information acquisition apparatus.

	Consider claim 18, and as applied to claim 1 above, Kajimura further teaches an imaging optical system including a shift lens (shift lens, 24, figure 7A); and a drive member (shift controller, 71) configured to change relative positions of the object image 

	Consider claim 19, and as applied to claim 1 above, Kajimura further teaches the image sensor (11, see figure 7A); and a drive member configured to change relative positions of the object image and the image sensor (11) by moving the image sensor (11) in a direction different from the optical axis of the imaging optical system (Paragraph 0054 details shifting an optical element, and paragraph 0095 details that the image sensor (11) may instead be shifted.).

	Claim 20 recites a method having similar scope and content to claim 1, and is thus rejected under the same rationale (see claim 1 rationale).

	Consider claim 21, Kajimura teaches a non-transitory computer-readable storage medium storing programs for causing a computer to execute each process of an image blur information acquisition method (see paragraph 0166).  The rest of claim 21 recites a method having similar scope and content to claim 1, and is thus rejected under the same rationale (see claim 1 rationale).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kajimura in view of Miyahara (WO 2018/030166).  Miyahara (US 2019/0174062) is assumed to be a valid English translation of WO 2018/030166 and portions cited herein refer thereto.

	Consider claim 9, and as applied to claim 1 above, Kajimura does not explicitly teach that the estimation unit includes a calculation unit is configured to estimate the offset amount using a Kalman filter and calculate an error variance of the estimation result.

	However, Miyahara additionally teaches that an estimation unit includes a calculation unit (see figure 5) configured to estimate the offset amount using a Kalman filter and calculate an error variance of the estimation result (“The Kalman filter 506 estimates the offset component and the sensitivity of the hand shake detector 210. It also calculates an estimated error variance value indicating the reliability of the estimation result.”  See paragraph 0047.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the estimation unit taught by Miyahara include a calculation unit configured to estimate the offset amount using a Kalman filter and calculate an error variance of the estimation result as taught by Miyahara for the benefit of providing an indication of the reliability of the estimation result (Miyahara, paragraph 0047).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 3, and as applied to claim 1 above, the prior art of record does not teach nor reasonably suggest that when a signal having a limited low-frequency component from a signal indicating the difference between the second shake detection result and the first shake detection result is equal to or larger than a first predetermined value, the estimation unit is configured to reduce the degree of change of estimation value to be smaller than when the signal having the limited low-frequency component is smaller than the first predetermined value, in combination with the other elements recited in parent claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Miyahara (US 2017/0134658) teaches inputting an angular velocity signal and motion vector into a shake signal identification system including a Kalman filter (see figure 4).
Yun (US 2017/0126978) teaches using pixel motion and gyro motion to perform image stabilization (see figure 9).
Wada (US 2017/0013198) teaches motion correction (see figure 2).
Kajimura et al. (US 2017/0347032) teaches an image stabilization device (figure 6).	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460.  The examiner can normally be reached on approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT H CUTLER/Primary Examiner, Art Unit 2696